—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from a dispositional order of the Family Court, *494Queens County (Clark, J.), dated June 29, 1993, which, upon a fact-finding order of the same court, dated March 15, 1993, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree and grand larceny in the fourth degree, adjudged him to be a juvenile delinquent, and placed him in the custody of the Division of Youth for period not to exceed 18 months.
Ordered that the order is affirmed, without costs or disbursements.
The appellant’s contention that his initial appearance was untimely was not raised in the Family Court, and we therefore do not reach the merits of that contention (see, Matter of Anthony Q., 204 AD2d 647; Matter of Brian S., 151 AD2d 577).
The appellant’s contention that the court improvidently exercised its discretion in placing him in the custody of the Division for Youth for a period not to exceed 18 months is also without merit (see, Matter of Jamil W., 184 AD2d 513).
We have examined the appellant’s remaining contention and find it to be without merit. Bracken, J. P., Sullivan, Miller and Hart, JJ., concur.